Plaintiffs in error, O.C. Buchanan and V.G. Buchanan, were jointly charged, tried, and convicted on an information charging that they did have in their possession whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury the court rendered judgment on the 20th day of March, 1922, and sentenced each of said defendants to be confined in the county jail for 30 days and to pay a fine of $100 and the costs. From the judgment they appealed, by filing in this court on September 6, 1922, a petition in error with case-made. On the 6th day of June, 1923, their counsel of record filed in this court a motion to dismiss their appeal, which motion is sustained. The appeal herein is therefore dismissed, and the cause remanded to the trial court. Mandate forthwith.